UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 02-7218



ROBERT E. BUTLER,

                                              Petitioner - Appellant,

          versus


S. K. YOUNG, Warden,

                                               Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. James R. Spencer, District
Judge. (CA-02-56)


Submitted:   October 24, 2002              Decided:   November 7, 2002


Before NIEMEYER, MOTZ, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Robert E. Butler, Appellant Pro Se. Linwood Theodore Wells, Jr.,
Assistant Attorney General, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Robert    Edward    Butler   appeals     the   district   court’s      order

denying relief on his petition filed under 28 U.S.C. § 2254 (2000).

An appeal may not be taken to this court from a final order denying

relief under this section unless a circuit justice or judge issues

a certificate of appealability.            28 U.S.C. §    2253(c)(1) (2000).

When, as here, a district court dismisses a § 2254 petition solely

on procedural grounds, a certificate of appealability will not

issue unless the petition can demonstrate both “(1) ‘that jurists

of reason would find it debatable whether the petition states a

valid claim of the denial of a constitutional right’ and (2) ‘that

jurists of reason would find it debatable whether the district

court was correct in its procedural ruling.’”               Rose v. Lee, 252

F.3d 676, 684 (4th Cir. 2001) (quoting Slack v. McDaniel, 529 U.S.

473 (2000)).     We have reviewed the record and conclude for the

reasons stated by the district court that Butler has not made the

requisite showing. Butler v. Young, No. CA-02-56 (E.D. Va. July 16,

2002).   Accordingly, we deny a certificate of appealability and

dismiss the appeal.      We also deny Butler’s motions for a temporary

restraining    order    and    preliminary    injunction,      and   to   strike

Appellee’s    response    to   these   motions.     We   dispense    with   oral

argument because the facts and legal contentions are adequately




                                       2
presented in the materials before the court and argument would not

aid the decisional process.




                                                        DISMISSED




                                3